DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "attaching the housing to an outside of the filter media" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the Applicant is introducing a separate filter media in addition to the mentioned filter medium or if the filter media is the filter medium. For Examination purposes, the Examiner has interpreted the filter media to be the same as the filter medium. Appropriate correction required.
	As claims 2-9 are dependent on claim 1, claims 2-9 are rejected for the above reasons.
Claim 10 recites the limitation "electrically conductive attachment pins sized to pierce the filter media" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the Applicant is introducing a separate filter media in addition to the mentioned filter medium or if the filter media is the filter medium. For Examination purposes, the Examiner has interpreted the filter media to be the same as the filter medium. Appropriate correction required.
As claims 11-15 are dependent on claim 10, claims 11-15 are rejected for the above reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMahon (US 2020/0315266), Stephens (US 10,575,583), Gabriel (US 2018/0280738), Kihlberg (US 2016/0101301) and Kettl et al. (US 5,503,141) all teach respirator masks with microphone systems and are considered relevant to the current invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651